COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  PROVIDENCE TITLE COMPANY,                                     No. 08-19-00009-CV
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                         County Court at Law No. 3
                                                 §
  BULLSEYE TELECOM,                                            of Tarrant County, Texas
                                                 §
                         Appellee.                              (TC # 2018-005219-3)
                                                 §

                                 MEMORANDUM OPINION

       Appellant has filed an unopposed motion to dismiss its appeal.          See TEX.R.APP.P.

42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

Appellant. TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax costs against

the appellant.”).


April 10, 2019
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.